Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
TAYLOR LOHMEYER LAW FIRM, PLLC, §
§
Petitioner, §
§ Case No. 5:18-cv-01161-XR
Vv. § Honorable Kavier Rodriguez
§ U.S. District Judge
UNITED STATES OF AMERICA, §
§
Respondent. §

TAYLOR LOHMEYER LAW FIRM PLLC’S REPLY
IN SUPPORT OF ITS MOTION FOR STAY PENDING APPEAL

TO THE HONORABLE JUDGE RODRIGUEZ:

Taylor Lohmeyer Law Firm PLLC files this reply in support of its motion to stay the
order granting United States of America’s counter-petition to enforce the summons (Docket No.
15) pending Taylor Lohmeyer’s appeal of that order to the United States Court of Appeals for the
Fifth Circuit.

A. A blanket assertion of privilege is proper in this case.

This case exemplifies the narrow circumstance in which a “blanket” assertion of privilege
is appropriate. The government claims to know the privileged legal advice Taylor Lohmeyer
provided to its clients,! it just does not know who received the advice. So, it asked the Court for
permission to issue the summons to, in its words, obtain “substantial evidence regarding the
identity of the U.S. taxpayers” who received the advice. Docket 8-4 at 31; see also Docket No. 4-

3. All documents responsive to the summons necessarily reveal the law firm’s clients’

 

' According to Russell-Hendrick’s sworn declaration, Taylor Lohmeyer advised its clients that they

“could borrow money from the offshore structure without U.S. tax obligations” and that “no income was
reportable from the offshore arrangement.” Docket 8-4 at 5-6, 16, and 13.
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 2 0f9

identities—information that is privileged given the government’s knowledge of the advice they
received. See DeGuerin v. United States, 214 F.Supp.2d 726, 737 (S.D. Tex. 2002) (“[t]he law in
the Fifth Circuit is clear,” “[i]f revelation of a client’s identity would also reveal a privileged
communication, both the identity and the communication are privileged”); see also United
States v. Liebman, 742 F.2d 807, 810 (3rd Cir. 1984) (the “identity, when combined with the
substance of the communication . . . that is already known, would provide all there is to know
about a confidential communication between the taxpayer-client and the attorney”). Because this
case is indistinguishable from Leibman, which the Fifth Circuit has cited favorably,” Taylor
Lohmeyer is likely to prevail, or, at a minimum, has a substantial case on the merits, and thus a
stay pending appeal is appropriate.

In opposing Taylor Lohmeyer’s request for a stay, the government argues that success on
appeal is unlikely because “[t]he Fifth Circuit disfavors blanket assertions of attorney client
privilege.” Doc. No. 23 at 3. While that is true in some contexts, it is not true in this particular
context—where the purpose of the document request is to ascertain the identities of clients who

_received privileged advice that the government says it already knows. Thus, all of the cases the
government cites are easily distinguishable.

The government cites United States v. Davis, 636 F.2d 1028 (Sth 1981), where the IRS
subpoenaed records of two lawyers that had performed certain work for a suspected drug
trafficker that the IRS suspected failed to pay taxes. Importantly, documents responsive to the
subpoena included privileged and non-privileged material. See id. at 1043-44. However, the
attorneys objected to all categories, and “made no attempt to demonstrate in any specific way

that any particular documents fell within the ambit of the privilege.” Jd. at 1044, n. 20. The

 

> See In re Grand Jury Subpoena for Attorney Representing Criminal Defendant Reyes-Requena,

913 F.2d 1118, 1125 n. 11 (Sth Cir. 1990).
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 3 0f9

district court overruled the blanket assertion of privilege. However, recognizing that the
summons likely included privileged information, the court of appeals reversed and remanded for
an in camera inspection. Jd. at 1044.

Davis does not support the government’s position for at least two reasons. First, the IRS
knew the identity of the attorneys’ client and specifically sought privileged and non-privileged
information, necessitating a document-by-document review. Here, the summons was for the
stated purpose of ascertaining the identities of clients who received privileged advice already
known by the government. Given the government’s admission that the summons is being used to
obtain “substantial evidence regarding the identity of the U.S. taxpayers” who received the law
firm’s advice, all of the documents are necessarily privileged, rendering a document-by-
document review pointless. Second, and perhaps more importantly, the district court in Davis
granted the attorneys’ request for a stay pending appeal. Id. at 1034.

Next, the government cites United States v. Finley, 434 F.2d 596 (Sth Cir. 1970), where
the IRS established the income tax liability of an attorney’s client. In an attempt to locate assets
to satisfy the tax liability, the IRS issued a summons to the attorney, compelling him to appear
and testify about a $12,000 payment he made to this client—which was “unaffected by and
unimpressed with the traditional indicia of the attorney-client relationship.” Jd. The attorney,
however, refused to testify about anything, claiming that anything he would say would be
privileged. Not surprisingly, the district court and the Fifth Circuit rejected his privilege claim.

Finley does not support the government’s position because, once again, the IRS knew the
identity of the attorneys’ client and specifically sought information that was not privileged. Here,

the summons was for the stated purpose of ascertaining the identities of clients who received
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 4 of 9

privileged advice already known by the government. All of the identity documents in this case
are categorically privileged.

Next, the government cites United States v. El Paso Co., 682 F.2d 530 (Sth Cir. 1982),
where the IRS issued a summons for El Paso’s “tax pool liability analysis’—documents that
included privileged information prepared by attorneys and non-privileged information prepared
by ordinary accountants. El Paso asserted a blanket attorney-client privilege as to all documents.
The Fifth Circuit explained that, under the circumstances, a blanket assertion of privileged is
improper. See id. at 541.

EI Paso does not support the government’s position. First, the case did not involve a
summons issued to a law firm. Second, as with all of the cases cited by the government, the IRS
knew the identity of the taxpayer and was not seeking the documents to draw a link between
privileged attorney-client communications and the identities of the recipients of the information.
Third, as in Davis, the court held that a stay pending appeal was appropriate “[b]ecause of the
importance and the novelty of the issues raised with respect to the IRS’s summons power.” Jd. at
533.

The government also cites DeGuerin v. United States, 214 F.Supp.2d 726, 737 (S.D. Tex.
2002), for the proposition that a privilege log or similar device must be submitted to sustain a
claim of privilege. A closer analysis of that case reveals precisely why that concept does not
apply in this case. In DeGuerin, the law firm had been paid in excess of $10,000 in cash from
several clients, prompting the firm’s legal obligation to report the identity of the payer to the IRS
by submitting IRS Form 8300. The firm withheld client names, resulting in the IRS assessing
penalties against the firm. /d. at 728. In subsequent litigation, the IRS was not seeking to compel

the firm to identify the clients; nor was there any suggestion that the IRS was going to
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 5 of 9

investigate the clients for a tax deficiency. Rather, the litigation centered on whether the
penalties were properly assessed—an inquiry that required the court to first decide whether
firm’s failure to identify the clients on the form was appropriate under the attorney client
privilege.

In determining whether the names were privileged, the court recognized, consistent with
Liebman, that “[t|he law in the Fifth Circuit is clear,” “[i]f revelation of a client’s identity would
also reveal a privileged communication, both the identity and the communication are privileged.”
Id. at 737. The rule did not apply, however, because there was no evidence of a privileged
communication that would be revealed if the names were disclosed. Jd. (“[f]rom these facts it is
not clear what privileged communication would have been disclosed had Plaintiffs included the
fee-paying benefactor’s name on a Form 8300”). Therefore, the court determined that it “must
proceed to analyze whether the Plaintiffs intentionally disregarded their filing obligations, and, if
so, whether Plaintiffs had reasonable cause for doing so.” Jd, at 738.

Thus, in DeGuerin, the attorney-client privilege did not apply because the nature of a
confidential communication was neither known nor being investigated. Therefore, disclosing the
client’s identity would not reveal a privileged communication. In contrast, Russell-Hendrick
swore in her declaration that Taylor Lohmeyer advised its clients that they “could borrow money
from the offshore structure without U.S. tax obligations” and that “no income was reportable
from the offshore arrangement.” Docket 8-4 at 5-6, 16, and 13. She also swore that the IRS
wants to issue the summons to obtain “substantial evidence regarding the identity of the U.S.
taxpayers” who received that advice. Docket 8-4 at 31. Consistent with DeGuerin’s recognition

that “[i]f revelation of a client’s identity would also reveal a privileged communication, both the
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 6 of 9

identity and the communication are privileged,” the identity documents the government seeks are
all privileged. DeGuerin, 214 F.Supp.2d at 737.
B. The government’s attempt to distinguish Liebman is in vain.

The government maintains that Liebman is not applicable because (i) in this case, unlike
Liebman, the government is only seeking “transactional documents,” not documents containing
attorney client privileged information, (ii) this Court did not rule that Liebman is inapplicable,
and (iii) Liebman is factually distinguishable. Doc. No. 23 at 5-6. The government is wrong.

With respect to the first argument, the fact that the government requested “transactional
documents” to discover the client names does not distinguish Liebman, it emphasizes the
similarities in the cases. In Liebman, the government was aware of the advice the firm gave to its
clients in connection with transactional work, but it did not know the clients’ identities. So, the
government requested all “books, records, papers” that reveal the clients’ identities—a request
that plainly encompasses the transactional documents. While such transactional documents may
not ordinarily be privileged, they were deemed privileged given the reason the government
requested them—to ascertain the identities of the recipients of the privileged advice. This case
presents the identical situation.

With respect to the second argument, the Court deviated from Liebman by requiring a
privilege log and a document-by-document review. Such a review is unnecessary and contrary to
Liebman because, by virtue of the reason the government requested the transactional
documents—to ascertain the identities of the law firm clients who received known confidential
advice—they are all privileged. See Liebman, 742 F.2d at 810 (“If appellants were required to

identify their clients as requested, that identity, when combined with the substance of the
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 7 of9

communication as to the deductibility that is already known, would provide all there is to know
about a confidential communication between the taxpayer-client and the attorney”).

With respect to the third argument, the government maintains that Liebman is
distinguishable because (i) the government in this case does not know the confidential advice,
and (ii) after learning the clients’ identities, it “would still need further analysis and factual
development to determine whether any tax consequences are appropriate.” Doc. No. 23 at 7.
However, Russell-Hendrick’s sworn declaration describes the precise legal advice that the
government believes the law firm gave to its clients that used off shore accounts, giving rise to
its purported “reasonable basis to conclude” other firm clients followed identical advice. The
government’s current positon that it is unaware of the advice calls into question the veracity of
the declaration.

Further, the notion that the government would need additional analysis and factual
development after discovering the identities of the recipients of the confidential advice to
determine whether a tax consequence is appropriate does not distinguish Liebman, it, once again,
underscores why the cases are similar. As the court in that case observed, “it is by no means clear
that all the clients whose identities would be revealed did take the deduction.” Liebman, 742 F.2d
at 810, n.4. Clearly, the government in that case would need further investigation as well.

C. Taylor Lohmeyer will suffer irreparable injury without a stay.

The government argues that Taylor Lohmeyer will not be irreparably injured without a
stay because it can simply return the documents if Taylor Lohmeyer prevails on appeal. Doc. No.
23 at 9. However, handing over documents right now on the condition that they are returned
after an appeal will not adequately protect the law firm or its clients. The identities of the clients

will have been disclosed and there would be no effective way for the court to adequately protect
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 8 of 9

the law firm and its clients from future audits and assessments by the IRS. Without a stay, the
procedure for discovering this privileged information will be well underway without a stay.

Additionally, requiring the law firm to review and redact 32,000 documents in a way that
avoids disclosure of clients’ identities pending appeal would be a time consuming, costly,
useless, and unnecessary procedure. Such a requirement exceeds the IRS’ summons authority
and violates the Powell requirement that a summons not be used for harassment. Moreover, each
individual client will need to be involved and may have to hire independent counsel to intervene
in the matter. As in El Paso, a stay is appropriate “[b]ecause of the importance and the novelty of
the issues raised with respect to the IRS’s summons power.” El Paso, 682 F.2d at 533.

D. Neither the government nor the public interest will not suffer by harmed by a stay.

The government has not established that it or the public will be harmed without a stay. At
best, the government suggests that it may be harmed “if” client files are not preserved. Doc. No.
23 at 10. However, all files to which Taylor Lohmeyer has access are being preserved, and the
government presents no evidence suggesting otherwise.

With regard to the argument that there will be substantial injury to the government
because there is a six-year period of limitations on FBAR penalty assessments under 31 U.S.C.
§ 5321, that potential injury is not immediate. FBARs relating to 2013, the oldest open year,
would have had a filing date of June 30, 2014. See Form TD F 90-22.1. The six-year period of
limitations will not run those FBARs until June 30, 2020. Thus, there is no immediate harm to
the government in staying the enforcement pending appeal.

CONCLUSION
Taylor Lohmeyer Law Firm PLLC requests the Court to stay the order granting United

States of America’s counter-petition to enforce the summons (Docket No. 15) pending Taylor
Case 5:18-cv-01161-XR Document 24 Filed 08/16/19 Page 90f9

Lohmeyer’s appeal of that order to the United States Court of Appeals for the Fifth Circuit. In

the alternative, Taylor Lohmeyer requests the Court to stay the appealed order long enough for

the Fifth Circuit to consider a motion to stay pursuant to Federal Rule of Appellate Procedure 8,

which Taylor Lohmeyer will file if this Court does not grant the motion to stay pending appeal.

Taylor Lohmeyer also requests any and all general relief to which it may be entitled.
Respectfully submitted,

CHAMBERLAIN, HRDLICKA, WHITE
WILLIAMS & AUGHTRY

By: __/s/ Steven J. Knight
STEVEN J. KNIGHT
Texas Bar No. 24012975
steven. knight@chamberlainlaw.com
1200 Smith Street, Suite 1400
Houston, Texas 77002
Telephone: (713) 654-9603
Facsimile: (713) 658-2553

CHARLES J. MULLER IH

State Bar No. 14649000
chad.muller@chamberlainlaw.com
LEO UNZEITIG

State Bar No. 24098534
leo.unzeitig@chamberlainlaw.com
112 East Pecan, Suite 1450

San Antonio, Texas 78205
Telephone: (210) 253-8383
Facsimile: (210) 253-8384

CERTIFICATE OF SERVICE

I certify that on August 16, 2019, I electronically filed the foregoing document with the
Clerk of Court through the CM/ECF system for service this day via transmission of Notice of
Electronic Filing generated by ECF to all counsel of record.

/s/ Steven J. Knight

STEVEN J. KNIGHT
3456943.v1
